


110 HR 7149 IH: SERV Act
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7149
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Kennedy (for
			 himself, Mr. Higgins, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide grants to establish veteran’s treatment
		  courts.
	
	
		1.Short titleThis Act may be cited as the
			 Services, Education, and
			 Rehabilitation for Veterans Act or the
			 SERV Act.
		2.Veteran’s
			 treatment courts
			(a)DelegationThe
			 Director of the Office of National Drug Control Policy (referred to in this Act
			 as the Director) shall delegate the authority to administer the
			 program and other such activities necessary to carry out this Act to the
			 Department of Justice.
			(b)GrantsThe Attorney General may make grants to
			 States, State courts, local courts, units of local government, and Indian
			 tribal governments acting directly or through agreements with other public or
			 private entities, for the purpose of developing, implementing, or enhancing
			 veteran’s treatment courts or expanding operational drug courts to serve
			 veterans.
			(c)EligibilityGrants under this Act shall be made to
			 veteran’s treatment courts and drug courts serving veterans that effectively
			 integrate substance abuse treatment, mental health treatment, mandatory drug
			 testing, sanctions and incentives, and transitional services, in a judicially
			 supervised court setting with jurisdiction over nonviolent, substance-abusing
			 offenders that have served in the United States military.
			3.Grant
			 AuthorityThe Attorney General
			 may make grants to States, State courts, local courts, units of local
			 government, and Indian tribal governments, acting directly or through
			 agreements with other public or private entities, for programs that
			 involve—
			(1)continuing
			 judicial supervision over offenders with substance abuse or mental health
			 problems who are not violent offenders and have served in the United States
			 military; and
			(2)the integrated
			 administration of other sanctions and services, which shall include—
				(A)mandatory periodic
			 testing for the use of controlled substances or other addictive substances
			 during any period of supervised release or probation for each
			 participant;
				(B)substance abuse
			 and mental health treatment (such as treatment for depression and
			 post-traumatic stress disorder) for each participant;
				(C)diversion,
			 probation, or other supervised release involving the possibility of
			 prosecution, confinement, or incarceration based on noncompliance with program
			 requirements or failure to show satisfactory progress; and
				(D)programmatic,
			 offender management, and aftercare services such as relapse prevention, health
			 care, education, vocational training, job placement, housing placement, and
			 child care or other family support services for each participant who requires
			 such services.
				4.Applications
			(a)In
			 generalTo request a grant under this Act, a State, State court,
			 local court, unit of local government, or Indian tribal government shall submit
			 an application to the Attorney General in such form and containing such
			 information as the Attorney General may reasonably require.
			(b)ApplicationsIn
			 addition to any other requirements that may be specified by the Attorney
			 General, an application for a grant under this Act shall—
				(1)include a
			 long-term strategy and detailed implementation plan;
				(2)explain the
			 applicant's inability to fund the program adequately without Federal
			 assistance;
				(3)certify that the
			 Federal support provided will be used to supplement, and not supplant, State,
			 Indian tribal, and local sources of funding that would otherwise be
			 available;
				(4)identify related
			 governmental or community initiatives which complement or will be coordinated
			 with the proposal;
				(5)certify that there
			 has been appropriate consultation with all affected agencies, specifically the
			 Department of Veterans Affairs and the Department of Health and Human Services,
			 and that there will be appropriate coordination with all affected agencies in
			 the implementation of the program;
				(6)certify that
			 participating offenders will be supervised by 1 or more designated judges with
			 responsibility for the veteran’s treatment court program;
				(7)specify plans for
			 obtaining necessary support and continuing the proposed program following the
			 conclusion of Federal support; and
				(8)describe the
			 methodology that will be used in evaluating the program.
				(c)CertificationsEach
			 such application shall contain the certification that the program for which the
			 grant is requested shall meet each of the requirements of this Act.
			5.Federal
			 shareThe Federal share of a
			 grant made under this Act may not exceed 75 percent of the total costs of the
			 program described in the application submitted under section 4 for the fiscal
			 year for which the program receives assistance under this Act, unless the
			 Attorney General waives, wholly or in part, the requirement of a matching
			 contribution under this section. In-kind contributions may constitute a portion
			 of the non-Federal share of a grant.
		6.Reports and
			 evaluations
			(a)Report to
			 Attorney General and the DirectorFor each fiscal year, each
			 recipient of a grant under this Act during that fiscal year shall submit to the
			 Attorney General, the Director, and the Secretary for Veterans Affairs a report
			 regarding the effectiveness of activities carried out using that grant. Each
			 report shall include an evaluation in such form and containing such information
			 as the Attorney General may reasonably require. The Attorney General shall
			 specify the dates on which such reports shall be submitted.
			(b)Report to
			 CongressThe Director, in consultation with the Attorney General,
			 shall submit a yearly report on the effectiveness on the activities carried out
			 under this Act to the House and Senate Committees on the Judiciary and the
			 House and Senate Committees on Veterans Affairs.
			7.DefinitionsIn this Act:
			(1)VeteranThe
			 term veteran means a person who served in the active military,
			 naval, or air service, and who was discharged or released therefrom under
			 conditions other than dishonorable.
			(2)Veteran’s
			 treatment courtThe term veteran’s treatment court
			 means a program specifically for veterans that meets the drug court criteria
			 established by the Violent Crime Control and Law Enforcement Act of 1994
			 (Public Law 103–322).
			(3)Violent
			 offenderThe term violent offender means a person
			 who—
				(A)is charged with or
			 convicted of an offense, during the course of which offense or conduct—
					(i)the
			 person carried, possessed, or used a firearm or dangerous weapon;
					(ii)there occurred
			 the death of or serious bodily injury to any person; or
					(iii)there occurred
			 the use of force against the person of another, without regard to whether any
			 of the circumstances described in clause (i) or (ii) is an element of the
			 offense or conduct of which or for which the person is charged or
			 convicted.
					(B)has 1 or more
			 prior convictions for a felony crime of violence involving the use or attempted
			 use of force against a person with the intent to cause death or serious bodily
			 harm.
				8.Administration
			(a)ConsultationThe
			 Attorney General shall consult with the Secretary of Veterans Affairs, the
			 Secretary of Health and Human Services, and any other appropriate officials in
			 carrying out this Act.
			(b)Regulatory
			 authority
				(1)In
			 generalThe Attorney General may issue regulations and guidelines
			 necessary to carry out this Act.
				(2)Participation
			 limitsIn additional to the general authority provided under
			 paragraph (1), the Attorney General shall—
					(A)issue regulations
			 and guidelines to ensure that programs authorized in this Act do not permit
			 participation by violent offenders; and
					(B)immediately suspend
			 funding for any grant under this part, pending compliance, if the Attorney
			 General finds that violent offenders are participating in any program funded
			 under this part.
					(c)Geographic
			 distributionThe Attorney General shall ensure that, to the
			 extent practicable, an equitable geographic distribution of grant awards is
			 made under this Act
			9.Technical
			 assistance, training, and evaluation
			(a)Technical
			 assistance and trainingThe Attorney General may provide
			 technical assistance and training in furtherance of the purposes of this
			 Act.
			(b)EvaluationsThe
			 Attorney General may provide for evaluations in furtherance of the purposes of
			 this Act.
			10.Funding for the
			 national drug court institute
			(a)Comprehensive,
			 national training and technical assistance for drug courtsThe
			 National Drug Court Institute in Alexandria, Virginia shall—
				(1)conduct national,
			 comprehensive training programs for State and local communities for the purpose
			 of improving the professional skills of drug court practitioners and enhancing
			 the ability of State and local communities to expand drug courts to reach all
			 addicted citizens in need of their resources; and
				(2)provide national,
			 comprehensive Technical Assistance to adult, juvenile and family dependency
			 drug courts including a combination of information gathering, needs assessment,
			 cultural proficiency, analysis, problem solving, action planning, referral and
			 follow-up.
				(b)Ancillary
			 projectsThe National Drug Court Institute in Alexandria,
			 Virginia shall complete ancillary programs designed to facilitate the expansion
			 and improvement of drug courts nationwide including—
				(1)a
			 Judicial Task Force to develop a transition plan for new drug court
			 judges;
				(2)a
			 resource center to maintain and distribute drug court evaluations reviewed in
			 the National Drug Court Institute Review, and to request new research and
			 evaluations for the drug court field;
				(3)publishing
			 annually the National Drug Court Institute Review to provide research,
			 analysis, and commentary of importance to the drug court field; and
				(4)searching drug
			 court literature and identify, reprint, and disseminate important and relevant
			 scholarship to the drug court field.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Attorney General to carry out this section $10,000,000 for each of the fiscal
			 years 2009 through 2014 to remain available until expended.
			11.Authorization of
			 appropriationsExcept for
			 section 10, there are authorized to be appropriated to the Director to carry
			 out this Act $25,000,000 for each of fiscal years 2009 to 2014.
		
